Citation Nr: 0600530	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The Board, in August 1998, denied the veteran's claim for 
service connection for diabetes mellitus.  The veteran did 
not initiate an appeal, and Board's decision was final.

2.  Some of the evidence received since the August 1998 Board 
decision is not cumulative or redundant of evidence 
previously considered, and some of the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  It has not been shown by competent medical evidence that 
the veteran has diabetes mellitus that is related to an 
injury, event, or disease in service or that it was 
manifested to a compensable degree within one year of 
service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final Board decision in August 1998, and thus the claim 
of service connection for diabetes mellitus is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).

2.  Diabetes mellitus was not incurred or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present claim, 
this was done with the issuance of an April 2003 letter prior 
to the August 2003 rating decision.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  During his August 2005 Board hearing, the veteran 
mentioned a number of physicians that provided him treatment 
for his diabetes since service.  A review of the claims file 
shows that all records are either associated with the claims 
file or are unobtainable because the physician has since 
died, and none of the records are still in existence.  
Consequently, there are no outstanding records to obtain, and 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.


II.  Factual Background

The evidence of record at the time of the Board's August 1998 
decision includes his service medical records.  The veteran's 
service records are entirely silent for any complaints or 
diagnoses of diabetes or any related symptoms.

Private treatment records show an initial diagnosis of 
diabetes in August 1971.  In a clinical report, G.H., M.D. 
indicated that the veteran complained of symptoms associated 
with diabetes.  A recitation of the veteran's past medical 
history included no mention of diabetes.  A hospital 
discharge summary shows the veteran complained of symptoms of 
acute diabetes and was diagnosed with the disorder.  It was 
noted the veteran was 31 when he was diagnosed.

In a December 1977 private treatment record, C.M., M.D. 
indicated that the veteran was diabetic and was first found 
to be so in October 1971.  The veteran was admitted to the 
hospital for treatment at that time.

Subsequent private medical records dated in 1987, 1989, 1993, 
and 1994, show continuing treatment for insulin dependant 
diabetes mellitus.

In April 1996, the veteran underwent VA examination.  He 
indicated he was diabetic since age 24.  He stated that he 
had to enter the hospital during the year after separation 
from service for his diabetes.  The veteran had numerous 
complications as a result of his diabetes.  The impression 
was insulin dependent diabetes mellitus with complicating 
retinopathy and neuropathy.

In August 1997, the veteran testified before the Board.  He 
indicated that he received treatment from Dr. H within one 
year of his discharge from service.  He described what he 
believed were symptoms of diabetes as early as basic 
training.  He believed he was diagnosed with diabetes in 
service.  He continued to receive treatment for his diabetes, 
and other secondary diseases since that time.

In conjunction with his application to reopen his claim for 
entitlement to service connection for diabetes mellitus, the 
veteran submitted additional evidence.

In an October 1984 written statement, W.L., M.D. indicated 
that he first saw the veteran in April 1984.  The veteran 
gave a history of having had diabetes diagnosed in 1972.  It 
was noted that he was a type II diabetic, not a type I 
diabetic.  The April 1984 treatment record corroborates this 
information.

In a January 1994 private treatment record, R.N., M.D., noted 
the veteran had a 30-year history of diabetes mellitus.

In a July 1994 written statement, M.K., M.D. indicated that 
the veteran had an approximately 30-year history of diabetes 
mellitus.

Private treatment records dated from 1995 to 2003 showed the 
veteran received continued care for his diabetes and heart 
disease from J.H., M.D.

In a January 1996 written statement, Dr H indicated that he 
treated the veteran since June 1995.  The veteran was 
diagnosed in the 1960s as having type I diabetes.  He had 
numerous complications from his diabetes.

Private treatment records from C.P., M.D. showed he treated 
the veteran for his diabetes and other disorders from 1998 to 
2002.

VA outpatient treatment records dated from February 2003 to 
December 2003 show the veteran was treated for his diabetes 
mellitus, among other disorders.

In an August 2003 written statement, Dr. P indicated that the 
veteran was initially diagnosed with type II diabetes 40 
years ago and remained a type II diabetic.  Dr. P was the 
veteran's physician since 1994.

In written statements dated in November 2004, the veteran's 
friends, family, fellow soldiers, and coworkers all indicated 
that the veteran demonstrated symptoms of diabetes in 
service, was diagnosed with diabetes within one year 
following separation from service, or was diagnosed with 
diabetes in the 1960s.

In August 2005, the veteran testified before the undersigned.  
He stated that shortly after separation, he underwent a 
physical for a job, and his diabetes was diagnosed.  He 
believed it was in September 1963.  The doctor the veteran 
said diagnosed him had been dead for 30 years.  His diagnosis 
was confirmed in 1971.  He then described the physicians he 
visited since then and the treatment he received.  He stated 
that he went to work for General Electric in December 1966 
and underwent a physical at that time, which indicated he had 
diabetes.  His current physician stated he had been a 
diabetic for 40 years.


III.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The relevant evidence was summarized above.  An August 1998 
Board decision denied the veteran's claim for service 
connection for diabetes mellitus.  The veteran did not 
initiate an appeal of this decision, and it therefore became 
final.  No other rating or Board decision specifically 
addressed the issue of service connection for diabetes 
mellitus until the August 2003 rating decision, as to which 
the veteran perfected the current appeal.  In denying the 
veteran's claim in August 1998, the Board indicated that 
there was no medical evidence of treatment for diabetes 
either in service or within one year of service.  
Additionally, there was no evidence of a link between the 
veteran's currently diagnosed diabetes mellitus and his 
military service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A review of the evidence newly associated with the claims 
file reveals that it contains several medical and lay 
statements contending that the veteran's diabetes began 
within one year of service.  Since this relates to the 
unestablished fact necessary to substantiate his claim that 
his diabetes mellitus is related to service, the Board finds 
that new and material evidence to reopen the veteran's claim 
has been submitted.  To this extent only, the veteran's claim 
is granted.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for diabetes 
mellitus on a de novo basis.


IV.  Service Connection for Diabetes Mellitus

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Even if there is no record of diabetes mellitus in service, 
the law defines this disorder as a chronic disease as to 
which incurrence coincident with service will be presumed if 
it is manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection also may be granted on a presumptive basis 
for Type 2 diabetes mellitus manifested to a compensable 
degree at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2005).

With regard to this last method of establishing service 
connection for diabetes mellitus, the Board notes that while 
the veteran served during the requisite time period, the 
evidence does not show, and he does not contend, that he had 
service in Vietnam while on active duty.  Indeed, his record 
of enlistment shows he had no foreign or sea service.  
Therefore, service connection for diabetes mellitus is not 
warranted based on service in Vietnam.

With regard to whether direct service connection may be 
established, the Board notes that the veteran's service 
medical records are silent for any complaints or diagnoses of 
diabetes or any symptoms associated thereof.  While the 
veteran testified that he passed out while in service and had 
cravings for sweets, there is no record of this in his 
service medical records.  Indeed, the veteran was found on 
discharge to have no symptoms or diagnoses associated with 
diabetes.  While the veteran believes that his diabetes began 
during service, there is no competent medical evidence to 
support his contention.  Additionally, while the veteran is 
competent to report symptoms he experiences, he has not been 
found to have the requisite medical knowledge to make a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Therefore, the Board finds that direct 
service connection is not warranted in this case.

Lastly, the veteran may establish service connection for 
diabetes mellitus if the medical evidence shows that it was 
manifested to a compensable degree within one year of 
separation from service.  This appears to be the theory upon 
which the veteran has relied the most.  He has contended, 
through written statements and sworn testimony, that he was 
first diagnosed with diabetes in September 1963, just one 
month after his separation from service.  The veteran 
indicated that a particular physician diagnosed him, but that 
physician died several years ago, and the records are 
unattainable.

In addition, the veteran has submitted written statements 
from several friends, family members, and coworkers, 
attesting to his diagnosis of diabetes just after he returned 
from active duty.  However, a review of the evidence of 
record shows that the first medical evidence of record 
reporting a diagnosis of diabetes is dated in August 1971.  
While the veteran has contended that earlier records are 
unavailable because of the death of the physicians, the Board 
notes that a review of the August 1971 medical evidence shows 
that Dr. H indicated that this was the first time the veteran 
had been diagnosed with diabetes.  The veteran reported no 
medical history of having been previously diagnosed with 
diabetes.

A review of the August 1971 treatment records leading up to 
the veteran's diagnosis of diabetes shows he complained of 
numerous symptoms associated with the disorder, and the 
physician diagnosed him initially with probable diabetes.  A 
confirmed diagnosis was made several days later.

Furthermore, the next evidence associated with the veteran's 
claims file regarding his diabetes is dated in December 1977.  
Dr. M commented at that time that the veteran had first been 
diagnosed with diabetes in October 1971.  While this varies 
slightly from his actual August 1971 diagnosis, it still 
corroborates the finding that the veteran's initial diagnosis 
was in 1971 and tends to show that the veteran was not 
initially diagnosed in September 1963, as he has contended.  
Furthermore, an October 1984 record indicates the veteran 
reported he was diagnosed with diabetes in 1972.  Not until a 
January 1994 medical record does the veteran indicate that he 
was diagnosed with diabetes within one year of service.

Evaluating all of the evidence of record, the Board finds 
that the preponderance of the evidence indicates that the 
veteran did not manifest diabetes to a compensable degree 
within one year of service.  While we note the written 
statements of the veteran's friends and family, the Board 
also points out that none of these individuals have been 
shown to have medical knowledge with which to competently 
state that the veteran demonstrated symptoms of diabetes 
within one year of service.  See Espiritu, supra.  With 
regard to the physicians that dated the veteran's diabetes 
mellitus to the year after service, there is no evidence that 
the physicians obtained this information from any source 
other than the veteran.  No physician provided a separate 
basis for dating the veteran's diagnosis to 1963 or 1964.  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, this evidence is not probative.

Therefore, the Board finds that the medical evidence of 
record is most persuasive.  It shows that the veteran was 
first diagnosed with diabetes in 1971, more than eight years 
after his separation from service.  Therefore, service 
connection for diabetes mellitus is not warranted on a 
presumptive basis.  In reaching this decision, the Board has 
considered the doctrine of doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


